DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the application as amended by the preliminary amendment filed on 27 October 2020, as well as the response to restriction filed 04 August 2022.  As directed by the amendment: claims 3, 5-7, 9, 10, 12-15, 18 and 20-24 have been amended, claims 4, 8, 11, 16 & 19 been cancelled, and no claims have been added.  Thus, claims 1-3, 5-7, 9, 10, 12-15, 17, 18 & 20-25 are presently pending in this application, with claims 6 & 21-23 currently withdrawn (see Election/Restriction section below). 
Election/Restrictions
Applicant’s election without traverse of Species I (figs. 1a-1d) and Species A (figs. 3a-3f) in the reply filed on 04 August 2022 is acknowledged. As set forth in MPEP § 821, all claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner. In applicant’s reply, claims 1-3, 5-7, 9, 10, 12-15, 17, 18, 20, 21, 24 & 25 are indicated as being “encompassed within or generic to the elected species”, and claims 22 & 23 are withdrawn. However, claims 6 & 21 also appear to be directed to non-elected species. Claim 6 recites that the inflatable pipe or lumen engaging portions are “larger diameter…parts of the outer membrane”, a feature of non-elected Species C (not shown in the figures). Claim 21 recites “wherein a plurality of membrane portions, or all of the membrane portions are made from a single sheet of flexible material connected alternately along the axial length…in a zig-zag arrangement”, a feature of non-elected Species II (figs. 2a-2b). 
In view of the above, claims 6 & 21-23 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner’s Comment
Several claims in this application (e.g., claims 3, 7, 9, 15, 18) recite “optional” limitations. As set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.
Claim Objections
Claims 1, 24 & 25 are objected to because of the following informalities:
Claim 1 recites “a first end and a second end of the inflatable portion”, and later recites “the respective first and second ends of the inner membrane”. To avoid potential confusion, the claim should consistently refer to these ends as either the ends of the inflatable portion or the ends of the inner membrane. 
The preamble of claim 24 recites “A method of by-passing a section of pipe or a lumen”, however, the body of the claim refers only to bypassing a section of pipe; no further references to a lumen are included. Such inconsistency may cause confusion. 
Claim 25 recites “allow venting and or inspection of the bypassed section…” which appears to contain two typographical issues:
“allow venting” appears it should read “to allow venting” or “allowing venting”, etc. 
“and or” appears it should read “and/or”, or otherwise may simply read “and” or “or”, as intended. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a location between the inflatable pipe or lumen engaging portions”, however, claim 5 depends from claim 1 which requires only “at least one inflatable pipe or lumen engaging portion”. It is unclear if claim 5 is necessarily requiring at least a second inflatable pipe or lumen engaging portion (i.e. with a space therebetween). 

Claim 12 recites “the end distal or at the end proximal to that of a user deploying the stent”. This limitation renders the claim indefinite since the relationship between the deployment rod and the stent is being defined in relation to a user, which is not itself part of the claimed invention and may even change during operation of the device, causing the scope of the claim to take on an unreasonable degree of uncertainty. 
By way of example, the deployment rod may be flexible (e.g., when the stent is utilized in a medical setting) and may curve during insertion such that an end initially “distal” to the user might subsequently be “proximal” to the user at another time during the insertion process. 
Since the claim lists both the distal and proximal ends, one possible solution would be to amend the claim to simply read “wherein the deployment rod… connects to the stent at an end of the stent” or equivalent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10, 14, 15, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rush et al. (US 4,646,787; hereafter Rush).
Regarding claim 1, Rush discloses (figs. 1-3) an inflatable stent (10) comprising an inflatable portion (14) that comprises: 
an inner membrane (16) of a flexible sheet material (i.e. both inner and outer membranes are formed from flexible rubber: col. 2, lines 20-22) defining a first end and a second end of the inflatable portion (e.g., left and right axial ends as oriented in fig. 1), and a passage (22) there between when inflated; and 
an outer membrane (18) of a flexible sheet material (i.e., flexible rubber) disposed about the inner membrane, the outer membrane defining a first diameter of the stent when inflated (i.e., the outer diameter of 18, as shown in fig. 1); 
wherein, when inflated, the inner and outer membranes are radially spaced apart to define an annular space (20 as shown in fig. 1; divided into, e.g., 60 & 62 as shown in fig. 3) there between;
the inner and outer membranes are connected by a plurality of connecting members (e.g., 64 & 66) in the annular space (see fig. 3; col. 6, lines 47-55), and by first and second end caps that connect the membranes at the respective first and second ends of the inner membrane (see radial membrane portions / caps connecting inner and outer membranes at both ends, as shown in fig. 1; see also col. 3, lines 17-20); and 
wherein the inflatable portion is further provided with at least one inflatable pipe or lumen engaging portion (24 and/or 26) that defines a second, larger diameter of the stent, when the inflatable portion is inflated (i.e., the outer diameter of 24 and/or 26, as shown in fig. 1).

Regarding claim 2, the inflatable stent of Rush reads on the additional limitation wherein the inflatable portion of the stent is provided with a plurality of inflatable pipe or lumen engaging portions.
In the base embodiment of fig. 1, two such inflatable pipe or lumen engaging portions are shown (24 & 26). In a modified / elongated embodiment shown in fig. 2, an additional inflatable pipe or lumen engaging portion (58) is also shown (note: the other two engagement portions are labelled as 26 & 28 in fig. 2, corresponding to 24 & 26 fig. 1). 

Regarding claim 3, the inflatable stent of Rush reads on the additional limitation wherein an inflatable pipe or lumen engaging portion is provided at or near each end of the inflatable portion of the stent (see fig. 1; a first engaging portion 24 is provided at or near the first end, while a second engaging portion 26 is provided at or near the second end). 
Regarding the optional limitation wherein at least one further inflatable pipe or lumen engaging portion is provided at another location along the length of the stent, first it is noted that as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.
However, to promote compact prosecution, it is noted that in a modified / elongated embodiment shown in fig. 2, an additional engaging portion (58) is also shown. Thus, in fig. 2, a first engaging portion (26, corresponding to 24 of fig. 1) is provided at one end, a second engaging portion (58) is provided at another end, and a third engaging portion (28; corresponding to 26 of fig. 1) is provided “at another location along the length of the stent” (i.e. at a middle portion). 

Regarding claim 5, the inflatable stent of Rush reads on the additional limitation wherein the stent is further provided with a port (see port connected to line 48 in fig. 1, annotated below) providing fluid communication from the passage (22) through the annular space (20) and out of the outer membrane (i.e., to exterior space 32), at a location between the inflatable pipe or lumen engaging portions (as shown).

    PNG
    media_image1.png
    360
    667
    media_image1.png
    Greyscale






Regarding claim 7, the inflatable stent of Rush reads on the additional limitation wherein the inflatable pipe or lumen engaging portions (24, 26) are inflatable (via valves 36, 38 and lines 44, 46 respectively) and formed as separate chambers (as shown). 
Regarding the optional limitation wherein the inflatable pipe or lumen engaging portions are inflatable by being in fluid communication with the annular space and inflate when the annular space, or a part of the annular space, is inflated, as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.

Regarding claim 10, the inflatable stent of Rush reads on the additional limitation wherein the stent is further provided with an inflating tube (42) for passage of an inflating fluid (e.g., air) into the annular space (20). 

Regarding claim 14, the inflatable stent of Rush reads on the additional limitation wherein both the inner membrane (16) and the outer membrane (18) of the inflatable portion are generally cylindrical in form when inflated (see fig. 1 & 3; col. 3, lines 18-19: “cylinders 16, 18”).

Regarding claim 15, the inflatable stent of Rush reads on the additional limitation wherein the connecting members (64, 66; fig. 3) are a plurality of membrane portions each extending from the inner membrane (16) to the outer membrane (18). 
Regarding the optional limitation wherein the membrane portions extend outwards from the inner membrane to the outer membrane and run along the axial length of the stent, first it is noted that as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.
However, to promote compact prosecution, it is noted that connecting members 64 & 66 are disclosed by Rush as “fluid tight, transverse membranes” which divide the annular space into “two or more separate chambers 60, 62” (col. 6, lines 47-55). As shown in fig. 3, the connecting members / membrane portions 64 & 66 d extend outward from the inner membrane to the outer membrane and would, as best understood, run along the axial length of the stent (i.e. in order to divide the annular space into the separately inflatable compartments as described). 
Regarding claim 17, with respect to the limitation wherein the membrane portions (64, 66) run along substantially the whole length of the inner membrane, as shown in fig. 1, the annular space (20) runs along substantially the whole length of the inner membrane. As disclosed, the “fluid tight” membrane portions serve to divide the annular space into separately inflatable portions. Thus, as understood, these membrane portions would also run along substantially the whole length of the inner membrane (i.e. along the whole length of the annular space). 

Regarding claim 18, the inflatable stent of Rush reads on the additional limitation wherein the membrane portions (64, 66) divide the annular space into a series of axially extending cells (60, 62) around its circumference (see fig. 3). 
Regarding the optional limitation wherein the axially extending cells are all in fluid communication with each other, as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 12, 14, 15, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2012/0109179; hereafter Murphy) in view of Kesten et al. (US 7,329,236; hereafter Kesten).
Regarding claim 1, Murphy discloses (e.g. figs. 1A-1B, 2A, 3A-3F, 5A-5B, etc.; various embodiments in other figures), an inflatable stent (1) comprising an inflatable portion (1a) that comprises: 
an inner membrane (3) of a flexible sheet material (para. 106, lines 1-2: “In this embodiment the inner and outer walls 3, 4 are each formed by a thin membrane of material…”) defining a first end and a second end of the inflatable portion, and a passage (6) there between when inflated; and 
an outer membrane (4) of a flexible sheet material disposed about the inner membrane, the outer membrane defining a first diameter of the stent when inflated (i.e., an outer diameter of the outer membrane 4 when inflated); 
wherein, when inflated, the inner and outer membranes are radially spaced apart to define an annular space there between (i.e., annular space occupied by cells 2 and connecting members 5 when inflated);
the inner and outer membranes are connected by a plurality of connecting members (5) in the annular space, and by first and second end caps (7 & 8) that connect the membranes at the respective first and second ends of the inner membrane (see fig. 3A; para. 105, lines 4-5: “front and rear end walls 7, 8 (running transversely to the inner and outer walls 3,4) close the annular structure”). 

Murphy does not explicitly disclose the additional limitation wherein the inflatable portion is further provided with at least one inflatable pipe or lumen engaging portion that defines a second, larger diameter of the stent, when the inflatable portion is inflated.
Kesten teaches (figs. 10-12) an inflatable stent comprising an annular / tubular inflatable portion (13; formed by a plurality of inflatable chambers 56) which, when inflated, defines a first diameter of the stent; and the inflatable portion is further provided with at least one inflatable pipe or lumen engaging portion (14) that defines a second, larger diameter of the stent when the inflatable portion is inflated (as shown in fig. 10). See col. 10, line 51 – col. 11, line 16. 
Kesten discloses that the inflatable pipe or lumen engaging portion (14) may expand to engage the pipe/lumen wall surrounding the stent, e.g., to partially or fully occlude flow between the exterior of the annular / tubular inflatable portion and the pipe/lumen wall, and/or to provide mechanical stability and coaxial centering of the annular / tubular inflatable portion within the pipe/lumen (col. 7, lines 30-40). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable stent of Murphy by providing the inflatable portion with at least one inflatable pipe or lumen engaging portion that defines a second, larger diameter of the stent, when the inflatable portion is inflated, in view of the teachings of Kesten, as the use of a known technique (i.e. providing an inflatable cylindrical stent with an outer inflatable pipe or lumen engaging portion, as in Kesten) to improve a similar device (the inflatable stent of Murphy) in the same way (e.g., to partially or fully occlude flow between the exterior of the cylindrical inflatable portion and the pipe/lumen wall, and/or to provide mechanical stability and coaxial centering of the cylindrical inflatable portion within the pipe/lumen, as suggested by Kesten).  

Regarding claim 7, the inflatable stent of Murphy, as modified in view of Kesten above, reads on the additional limitations wherein the inflatable pipe or lumen engaging portions are inflatable (i.e., as taught by Kesten, the inflatable pipe or lumen engaging portion 14 is a balloon which is collapsed to a small size for insertion, and then inflated when the stent is at the desired location) and formed as separate chambers (see figs 11-12 of Kesten; the chambers of the stent / tube 13 are inflated via inflation lumen 57; while the engaging portion 14 is a separate chamber inflated via inflation lumen 21; col. 10, lines 62 – col. 11, line 2; col. 11, lines 12-16). 
Regarding the optional limitation wherein the inflatable pipe or lumen engaging portions are inflatable by being in fluid communication with the annular space and inflate when the annular space, or a part of the annular space, is inflated, as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.

Regarding claim 9, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein the inflatable stent is further provided with a deployment rod (20; see figs. 5A & 5B) for deploying the stent along a deployment path. 
Regarding the optional limitation wherein the deployment rod includes an inflating tube for passage of an inflating fluid into the annular space, as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.
However, to promote compact prosecution, it is noted that Murphy discloses that the stent may be inflated via an inflating tube (e.g., 28 in fig. 6A, para. 130, lines 1-4; 38 in figs. 8A-8B, para. 138, lines 2-5) and that the deployment rod (guide wire) may include such an inflating tube (38 in figs 8A-8C, etc.). Furthermore, Kesten teaches a deployment rod (11) which includes an inflating tube (inflation lumen 57) for inflating the inflatable stent. 

Regarding claim 10, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein the inflatable stent is further provided with an inflating tube (28 in fig. 6A; 38 in figs. figs. 8A-8C, 9A-9C, 17A-17B) for passage of an inflating fluid into the annular space (para. 130, lines 1-4; para. 138, lines 2-5, etc.). 

Regarding claim 12, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein the deployment rod (20) for deploying the stent passes through the passage (6) and connects to the stent at the end distal or at the end proximal to that of a user deploying the stent (see figs. 5A-5B; deployment rod passes through the passage and connects to a distal end via a distal cuff 17, formed by hollow tubes 19, and connects to a proximal end via a proximal cuff 16, formed by hollow tubes 18, para. 126, lines 7-11; see also fig 8A).

Regarding claim 14, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein both the inner membrane (3) and the outer membrane (4) of the inflatable portion are generally cylindrical in form when inflated (see figs. 1A-1C; para. 67, lines 1-4; para. 115). 

Regarding claim 15, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein the connecting members (5) are a plurality of membrane portions each extending from the inner membrane (3) to the outer membrane (4). See para. 105, lines 8-11).  
Regarding the optional limitation wherein the membrane portions extend outwards from the inner membrane to the outer membrane and run along the axial length of the stent, as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. 
However, to promote compact prosecution, it is noted that the membrane portions (5) of Murphy do extend outwards from the inner membrane to the outer membrane and run along the axial length of the stent (see figs. 1A, 3C, etc.). 

Regarding claim 17, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein the membrane portions (5) run along substantially the whole length of the inner membrane (e.g., see fig. 3C). 
Regarding claim 18, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein the membrane portions (5) divide the annular space into a series of axially extending cells (2) around its circumference (see figs. 1A, 1B, 3C-3F); 
Regarding the optional limitation wherein the axially extending cells are all in fluid communication with each other, as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. 
However, to promote compact prosecution, it is noted that, in the embodiment of fig. 3, the axially extending cells (2) are all in fluid communication with each other via circumferential space 14 (see figs. 3C & 3D). 

Regarding claim 20, the inflatable stent of Murphy, as modified above, reads on the additional limitation wherein at least one end cap defines a circumferential space (14) at an end of the stent that is in fluid communication with all of the cells (2) or a selected cell or cells (as shown in figs. 3C-3F, one end cap defines circumferential space 14 in fluid communication with all of the cells). 
Allowable Subject Matter
Claims 13, 24 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753